Citation Nr: 0202918	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  96-49 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  At that time, the RO denied entitlement to 
service connection for (1) a left knee disorder; (2) 
hepatitis, jaundice; and (3) parkinsonism (also claimed as 
Parkinson's Disease).  Although the veteran perfected his 
appeal with regard to all three issues, in January 1998, he 
withdrew the appeal with regard to hepatitis and 
parkinsonism.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 
C.F.R. § 20.204 (2001).  Those issues are not, therefore, 
before the Board.

The case was previously before the Board in January 2001, 
when it was remanded to ensure that the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) were satisfied.

The veteran and his spouse testified at a hearing before RO 
personnel in June 1997.  A transcript of the hearing 
testimony is of record.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. No competent medical evidence links the veteran's 
currently diagnosed left knee disorder to any incident or 
event during active military service.


CONCLUSION OF LAW

Service connection for residuals of an injury to the left 
knee is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  More recently, new regulations were adopted 
to implement the VCAA.   See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

As noted above, the Board in January 2001 remanded this case 
to the RO to ensure that the notice and duty to assist 
requirements of the VCAA were satisfied.  The Board finds 
that there has been substantial compliance with the 
requirements of the VCAA.  In this case, the veteran has been 
given notice of the laws and regulations pertaining to the 
requirements to establish entitlement to service connection 
in the rating decision of January 1996 and in the statement 
of the case (SOC) in July 1996 and the supplemental SOC in 
July 1998.  The veteran has been informed of the provisions 
and requirements of the VCAA in a letter dated in April 2001.  

The veteran has been advised of the evidence that would 
support or help substantiate his claim in the rating 
decisions, statement and supplemental statement of the case, 
and in the April 2001 development letter.  VA has informed 
the veteran of evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The RO has obtained copies of his service medical records and 
information from hospital admission cards dated in 1944, 
created by the Office of the Surgeon General, Department of 
the Army.  Although the veteran has indicated that there are 
further records that are pertinent to his claim, he did not 
reply to the RO's April 2001 letter, which requested the 
names and addresses of all medical care providers.  He also 
has been accorded a VA joints examination in August 1995.  
Although the examiner did not offer an opinion with regard to 
the etiology of the left knee disorder, the Board finds that 
there is no reasonable possibility that further VA assistance 
would help substantiate the claim.  For reasons which will be 
set out below, the Board is of the opinion that any medical 
opinion with regard to a nexus between the veteran's current 
left knee disability and service would require that the 
medical expert resort to pure speculation or remote 
possibility, which is prohibited by the provisions of 
38 C.F.R. § 3.102.  Thus, VA has satisfied its duty to notify 
and its duty to assist the appellant in this case.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).


Factual Background.  The service medical records, dating from 
March 1941 to November 1945, are negative for any treatment 
of or complaints regarding the veteran's left knee.  
Information from hospital admission cards created by the 
Office of the Surgeon General, Department of the Army, 
contains an entry for the veteran which reflects that he was 
admitted to a hospital in July 1944 for acute 
nasopharyngitis.  It was noted that this was the sole 
diagnosis and that there was no history of prior disease, 
injury or battle casualty.  The veteran's discharge 
examination, dated November 15, 1945, reflects a normal 
evaluation of the musculoskeletal system.  No disease or 
injuries were noted, nor were any complaints or reports of 
injury.

The veteran's initial claim for compensation for a left knee 
disability was received by VA in June 1995.  Private medical 
records reflecting treatment during 1986, 1990, 1992, 1993, 
and 1994 contain no information pertinent to the veteran's 
claim for compensation for a left knee disability.  The 
records dated in November 1986 noted that the veteran had 
undergone a right total hip arthroplasty in 1982.

An August 1995 VA joints examination report reflects that the 
veteran reported that while he was in Chile in 1943 he 
injured his left knee when he was playing baseball with his 
group.  He jumped up to catch a ball and when he came down he 
turned the knee badly.  He thought he may have dislocated the 
patella.  He received no specific treatment other than 
physical therapy.  He slept with a pillow under his knee but 
he continued to have some problems with the knee, which 
resulted finally in surgery nine years ago when the patella 
was replaced.  A year later he had surgery a second time on 
that knee and at that time the capsule and ligaments were 
tightened.  X-ray examination of the knee revealed a left 
total knee arthroplasty.  The examination resulted in an 
impression of status post replacement of the left patella, 
nine years ago, and further surgery eight years ago, with 
degenerative joint disease of the left knee and mild valgus 
deformity.

At his June 1997 hearing, the veteran testified that he was 
stationed in South America in January 1942 when he injured 
his left knee while playing baseball.  He indicated that he 
was taken off duty for almost three months, and was treated 
by a local doctor in Chile, who instructed him to sleep with 
a pillow under his left knee.  He has indicated that the only 
treatment he received was physical therapy.  The veteran 
stated that he was never able to play tennis or baseball 
again, as his left knee was unstable.  When asked if he 
received treatment at the VA in the 1940's and 1950's, the 
veteran replied that he did not think so, stating "I hardly 
went to the doctor for 45 years, during that period."  He 
reported that he began having a chronic problem with his left 
knee in approximately 1971 or 1972, and underwent surgery on 
his left knee for the first time in 1986 or 1988.  The 
veteran stated that he walks with a cane, and has used 
crutches for many years.

A lay statement from [redacted], dated in June 1997, 
indicates that she knew the veteran while in South America in 
1942 and part of 1943.  Mrs. [redacted] noted that she was at a 
baseball game in which the veteran was playing.  She left the 
game early, but when she saw the veteran again, he had to use 
crutches as a result of an injury.

In a statement dated in November 2000, the veteran's 
representative reported that the veteran had two operations 
on his left knee, one in 1982 and another in 1984.

In January 2001 the Board remanded the case to the RO to 
ensure compliance with the notice and duty to assist 
provisions contained in the VCAA.  The Board specifically 
directed the RO to attempt to obtain records of the total 
left knee arthroplasty.

In a letter dated in April 2001, the RO requested the veteran 
to authorize VA to obtain records of treatment he received 
for his left knee disorder since his release from military 
service, particularly the records of his total left knee 
arthroplasty.  In a supplemental statement of the case dated 
in September 2001, the RO noted that the veteran had failed 
to respond and therefore his claim remained denied.


Legal Criteria.  To establish service connection for a 
disorder, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

The evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

Under 38 U.S.C.A. § 5103A(d)(1), VA must provide a medical 
examination or obtain a medical opinion in compensation 
claims "when such an examination or opinion is necessary to 
make a decision on the claim."  See also VA regulations to 
be codified at 38 C.F.R. § 3.159(c)(4)(i).  38 U.S.C.A. 
§ 5103A(a)(2) states that VA has no duty to assist a claimant 
if or when there is no reasonable possibility that VA 
assistance would help substantiate the claim.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(Emphasis added).

Analysis.  The veteran's service medical records contain no 
reference to an injury of the left knee.  Indeed, the 
November 1945 separation examination was negative for any 
complaints or reports of a left knee disorder, and a 
musculoskeletal examination was normal.

In this case, the RO found the veteran's testimony to be 
credible and assumed as fact the occurrence of a left knee 
injury during service.  In addition, the record establishes a 
current left knee disability.  The veteran has testified 
under oath as to post-service continuity of symptomatology.  
However, the appellant's testimony as to his having suffered 
left knee problems continuously since his discharge is not 
supported by any medical evidence.  As Savage makes clear, 
38 C.F.R. § 3.303(b) contemplates two paths by which that 
regulation could apply to a claim:  (1) By a showing of a 
"chronic disease shown as such in service" or (2) by a 
showing of continuity of symptomatology.  Savage, 10 Vet. 
App. at 495-96. 

With regard to a showing of a chronic disease in service, the 
Court concluded in Savage that chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period".  Id. at 495.  However, the record 
contains no medical evidence to suggest the chronicity of the 
veteran's in-service left knee condition.  The veteran has 
testified that he injured his left knee in service and that 
that the condition never resolved.  Where the disability is 
of a type susceptible to lay observation, lay evidence may 
suffice to identify a chronic disease in service.  See 
Savage, 10 Vet. App. at 495; see also Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  However, medical evidence is required to 
establish that a knee injury has resulted in chronic left 
knee disability.  Medical evidence is required in this case 
and there is none to connect the veteran's in-service injury 
to the left knee disorder that led to the left knee surgery 
in the 1980's.  See Savage, 10 Vet. App. at 495 (medical 
evidence required to link in-service back injury to 
arthritis).

There is no medical evidence that the appellant had a chronic 
left knee disorder in service or until many years thereafter.  
See 38 C.F.R. § 3.307(a)(3).  The current record contains no 
evidence of a left knee disability during service or at the 
time of examination for release from service.  In spite of 
attempts by VA to assist the appellant in developing evidence 
and obtaining treatment records, the earliest evidence in the 
record of a chronic left knee disability is from 1995.  

The medical evidence shows that the veteran has undergone 
left knee surgery, which the veteran reported he underwent in 
the 1980's.  While the veteran has provided statements dated 
in 1995 and thereafter as to continuity of left knee problems 
since the time of his release from service in 1945, he has 
not presented any medical evidence reflecting complaints or 
treatment for chronic left knee symptoms dated prior to 1995.  
As noted above, the first reference in the record of the 
appellant's current disorder is from his August 1995 
examination.  Further, even assuming that the lay evidence 
standing alone is sufficient to establish continuity of 
symptomatology, the veteran still would have to present 
medical evidence of a relationship between any present 
disability and the post-service symptomatology, which he has 
not done.  See Savage, 10 Vet. App. at 497 ("because it 
[does] not necessarily follow that there is a relationship 
between any present disability and continuity of 
symptomatology demonstrated, medical evidence . . . is 
required to demonstrate such a relationship unless such a 
relationship is one as to which a lay person's observation is 
competent.")  In the opinion of the Board, the connection to 
service of the veteran's present left knee condition -- 
status post replacement of left patella -- is a relationship 
that requires a medical opinion, and such an opinion is 
lacking in the present record.

The VA physician who examined the veteran in August 1995 
elicited a detailed history from the veteran regarding his 
account of his in-service left knee injury and subsequent 
left knee problems.  The history which the examiner recorded 
included the following statement:  

He slept with a pillow under his knee but 
he continued to have some problems with 
the knee since, which resulted finally in 
surgery nine years ago when the patella 
was replaced.

This language suggests that the in-service left knee injury 
resulted in chronic left knee disability for which surgery 
was required.  However, this statement is clearly simply a 
recordation of the appellant's medical history and not the 
examiner's medical judgment.  As this notation was nothing 
more than a transcription of the history reported by the 
appellant, it is insufficient to provide the required medical 
evidence of nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.'"). 

There is no competent medical evidence of an injury to the 
left knee in service or any medical evidence which would 
suggest that any injury which the veteran may have sustained 
to his left knee during service resulted in chronic 
residuals.  The November 1945 separation examination clearly 
suggests that any in-service left knee injury was acute and 
transitory and resolved during service without residual left 
knee disability.  The veteran has provided no medical 
evidence reflecting left knee complaints or findings prior to 
1995, about 50 years after his release from service.  He has 
reported that he underwent left knee surgery in the 1980's, 
but has failed to provide information which would permit VA 
to obtains records of such surgery.  Under these 
circumstances, it would be unreasonable to ask a medical 
expert to review the record and provide an opinion as to the 
possibility of a relationship between the claimed in-service 
left knee injury and the left knee condition for which the 
veteran underwent surgery in the 1980's.  Any medical opinion 
based upon the current record would not be competent evidence 
of the incurrence of a chronic left knee disorder in service.  
In this case, there is no reasonable possibility that the 
opinion would aid in substantiating the claim because it 
cannot provide the missing evidence.  A doctor cannot now 
link a left knee condition -- status post replacement of left 
patella in the 1980's -- to an injury in service during the 
1940's because there is no medical evidence regarding the 
injury in the 1940's or the left knee disorder which existed 
in the 1980's.  Any such opinion would require that the 
medical expert resort to pure speculation or remote 
possibility, which is prohibited by the provisions of 
38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Under the language of 
the statute, the doctrine only applies when the positive and 
negative evidence of a claim is in equipoise.  However, 
equipoise is not apparent in this case.  The service medical 
records do not document any left knee injury and the 
veteran's separation examination reported no left knee 
abnormality.  While the veteran clearly underwent left knee 
surgery prior to the VA examination in 1995, the report of 
this examination consists of the earliest medical evidence of 
a left knee disorder which is of record.  In the Board's 
opinion, the preponderance of the evidence is negative, i.e., 
the absence of any medical evidence showing a left knee 
disorder prior to 1995, approximately 50 years after the 
veteran's release from service.  Thus the preponderance of 
the evidence is against the claim.


ORDER

Service connection for residuals of an injury to the left 
knee is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

